                  UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT


DEBI MILLER,                          :
                                      :
               Plaintiff              :
                                      :
          v.                          :    Case No. 2:17-cv-87
                                      :
                                      :
ROBERT ZINK,                          :
CHRISTOPHER MURPHY,                   :
AND STACEY EDMUNDS-BRICKELL,          :
                                      :
               Defendants.            :



                           OPINION AND ORDER

      Plaintiff Debi Miller (“Miller”) owned and operated

Dooda’s Daycare in North Bennington, Vermont. On May 13, 2016,

Miller and her employees at the daycare center noticed that one

of the children in their care was not well. Miller called 911

and the child was taken to a hospital. Once in medical care, the

child was diagnosed with a serious virus, received treatment,

and made a full recovery.

     After this incident, Miller was charged with reckless

endangerment and cruelty to a child. The Vermont Department for

Children and Families brought an allegation that she placed a

child at risk of harm. Eventually, all charges and allegations

against Miller were dismissed. Miller brought this suit against

various government actors alleging false arrest, malicious
prosecution, intentional infliction of emotional distress, and

deprivation of her Fourth and Fourteenth Amendment rights.

Defendants now move for summary judgment.

     For the reasons set forth below, Defendants’ Motion for

Summary Judgment is granted in part and denied in part. Summary

judgment is granted as to Count II. Summary judgment is granted

on Counts I, III, and IV as they relate to Defendant Zink.

Summary judgment is denied on Counts I, III, and IV as they

relate to Defendants Murphy and Edmunds-Brickell.

                           Background

The Incident on May 13, 2016

     The following narrative of the morning comes from Miller’s

statements to investigators. While the parties dispute the exact

times and certain particulars of the morning, it is undisputed

that the following is what she told to investigators and

represents her version of the facts.

     According to Miller, the child, S.L., was dropped off

asleep at 7:45 a.m. with employee Kristie Clough. ECF 46 at ¶

25-26. Miller alleges that Clough asked the child’s father how

her evening was and whether the child had taken any medications.

Id. The father did not mention that anything might be wrong with

the child. Id. Miller arrived sometime between 8:00 and 8:15

a.m., at which point S.L. was still asleep. Id. at ¶ 27. After

Miller’s arrival, Clough attempted to wake the child up but S.L.

                                2
would fall back asleep almost immediately. Id. at ¶ 27, 29.

Miller took S.L. from Clough and noted that S.L. seemed “really

droggy [sic].” Id. at ¶ 30.

     Miller told Clough to call S.L.’s mother, but S.L.’s mother

could not provide an explanation for the child’s symptoms. ECF

46 at ¶ 31. Miller instructed Clough to tell the mother to come

pick up S.L. Id. at ¶ 32. The mother said she would call right

back. Id. at ¶ 33.

     The mother called back at 8:53 a.m. and Miller told her

that the child “really needs to be picked up.” Id. at ¶ 35, 54.

The mother said it would take her about 20 minutes to get there.

Id. Miller responded that she was not comfortable waiting 20

minutes. ECF 46 at ¶ 36. At that point, Miller does not remember

if she told the mother she was calling 911 or if she just hung

up the phone. Id.

     The mother called S.L.’s doctor’s office at 8:57 a.m. Id.

at ¶ 55. After speaking with S.L.’s mother, the doctor’s office

called Dooda’s Daycare. Id.

     According to Miller, just as she was holding the phone to

call 911, she received a call from S.L.’s doctor’s office. Id.

at ¶ 37. Miller explained to the doctor’s office that S.L. was

very sleepy and lethargic. Id. The doctor’s office asked if she

had called 911 and Miller told them she was just about to do so.

ECF 46 at ¶ 39.

                                3
     After hanging up with the doctor’s office, Miller called

911. 911 records show that the call was received at 9:05 a.m.

Id. at ¶ 56, ECF 51-1 at ¶ 56.

     Miller maintains that it was only after placing the 911

call that the child’s symptoms started to change for the worse.

ECF 46 at ¶ 57. S.L. became pale and started to display stutter

breath. Id. Medical personnel took S.L. to the Emergency

Department of the Southwestern Vermont Medical Center in

Bennington, Vermont, where she was treated by Dr. Paul Vinsel.

Id. at ¶ 22. S.L. arrived at the hospital at 9:28 a.m. S.L. was

eventually transported to Albany Medical Center via the LifeNet

helicopter. Id. at ¶ 85.

The Investigation

     Later during the day on May 13, 2016, S.L.’s doctor

submitted a complaint to the Child Development Division (“CDD”)

of the Vermont Department for Children and Families (“DCF”). ECF

46 at ¶ 4.   The complaint stated:

          A parent called me in tears this morning as
          Dooda’s had called her to come pick up her 12
          month old who whey were having trouble
          awakening – would only open eyes briefly and
          had shallow breathing. Mom did not have a car
          and was waiting for a ride. My nurse case
          manager (at my direction) called Dooda’s to
          urge them to call 911. My nurse reports that
          Debbie (at Dooda’s) seemed to be fairly
          nonchalant. The child was transported by EMS
          but required intubation (a breathing tube) and
          transfer to Albany Medical Center (Cause is
          still unknown). I am concerned that they don’t

                                 4
          have a firm grasp on handling emergencies or
          even what constitutes an emergency. I have had
          parent’s tell me that their children are not
          allowed to attend the daycare the day after
          immunizations. This doesn’t make sense and is
          amplified by not understanding on their own
          that this was a 911 emergency.

Id. Because the complaint concerned a daycare provider, it was

referred to the Residential Licensing and Special Investigations

Unit (“RLSIU”) of DCF. Id. at ¶ 7. Defendant Stacey Edmunds (now

Stacey Edmunds-Brickell) accepted the complaint and assigned the

case to Defendant Chris Murphy. Id. at ¶ 8.

     Detective Sergeant Robert Zink, another Defendant in this

action and detective with the Vermont State Police Special

Investigations Unit, was notified of a possible child abuse

investigation and coordinated with the investigators from RLSIU.

Id. at ¶ 11.

     Between May 23 and 26 of 2016, Trooper Zink interviewed

nine witnesses about the incident, including Clough, other

employees of Dooda’s Daycare, Dr. Vinsel, and S.L.’s mother. ECF

46 at ¶ 15-24. Zink interviewed Miller twice. Id.

     Trooper Zink alleges that during his investigation, he

uncovered multiple discrepancies between Miller’s version of

events and those offered by other employees and S.L.’s parents.

ECF 45.

     First, despite what was said by Dooda’s Daycare employees,

S.L.’s father denied ever being asked any questions about S.L.’s

                                5
evening and if she had taken any medications. ECF 46 at ¶ 41.

Second, the records of interviews with other employees of

Dooda’s Daycare revealed slightly different timelines. ECF 46 at

¶ 42-45; ECF 45 at 17; ECF 51-1 at ¶ 28, 34, 41, 42, 44. There

were inconsistencies as to when Miller arrived and when Clough

and Miller first tried to wake the child. Id. Third, employees

of Dooda’s Daycare who were present that morning disagreed over

whether S.L.’s temperature was ever taken. ECF 46 at ¶ 46. There

were also discrepancies, in Miller’s own telling, of when

employees began using a washcloth to try and wake S.L. Id. at ¶

47.

      During Zink’s investigation, he also spoke with Dr. Vinsel.

Id. at ¶ 88. Vinsel stated that “[t]he child was so altered

that, you know, the mental status was so abnormal that I have a

hard time believing that a daycare would see that and not

recognize, hey, this is really bad.” Id.

      Zink also discovered that while there were video cameras

installed inside the daycare center, the actual recording unit

had not been working for some months prior to the incident. ECF

46 at ¶ 92-97, Ex. O at 4-6. Miller told Zink the recording unit

was not in the facility but at her home on the day of the

incident.   ECF 51-1 at 92-97.

      During the investigation, Zink learned that during the 19

months leading up to the incident with S.L., the daycare center

                                 6
had received 10 violations for non-compliance with licensing

regulations which ranged from food safety violations to three

instances of corporal punishment. ECF 46 at ¶ 89-91, ECF 45 at

21. Some of these violations resulted from CDD’s review of

surveillance video from the daycare center in December 2015. Id.

     Additionally, Trooper Zink alleges that during his

investigation, “there was reason to believe that [Miller and her

employees] had rehearsed their stories prior to meeting with

investigators”: “While Miller and her staff would give oddly-

specific information about certain events, their stories would

fall apart upon further questioning.” ECF 45 at 16. In two

employees’ telling of events, they could not account for

approximately 45 minutes to an hour of the morning. Id. at 20.

Neither one could offer a plausible explanation for the

unaccounted for time. Id. In Zink’s affidavit, he avers that

during one interview with a Dooda’s Daycare employee, he asked

whether “Miller had told her what to say or not to say [and] she

broke eye contact with me and looked down and away from me and

said no. This appeared to be deceitful based on my observations

of her throughout the interview.” ECF 46, Ex. G.

The Charging Decision and Subsequent Proceedings

     During the course of his investigation, Trooper Zink met

with the State’s Attorney for Bennington County, Erica Marthage,

and her Deputy State’s Attorneys. ECF 46 at ¶ 98. Zink has

                                7
admitted that he told Marthage he believed Miller needed to be

considered for criminal charges. Id.

     It is undisputed that on May 25, 2016, Zink was directed by

Marthage to charge Miller with violations of 13 V.S.A. § 1025

(reckless endangerment) and 13 V.S.A. § 1304(a) (cruelty to a

child). Id. at ¶ 100. Zink was also directed by Marthage to

request from the criminal court a condition of release that

Miller not be allowed contact with any child under the age of

18. Id. at ¶ 101. The Clerk of the Court denied the request and

instead issued a condition of release that Miller have no

contact with children under the age of 10 years. Id. at ¶ 102.

     Trooper Zink then contacted Miller asking her to come to

the Shaftsbury Barracks for further questioning and instructing

her to contact her attorney. ECF 46 at ¶ 103. Miller came to the

Shaftsbury Barracks where she was photographed, fingerprinted,

and served with a Conditions of Release Order, requiring her

court appearance and prohibiting contact with children under 10.

ECF 46 at ¶ 104-05; ECF 51-1 at ¶ 105. After signing the

conditions of release and agreeing to appear in Bennington

Criminal Court on June 6, 2016, “Miller left the Barracks on her

own volition.” ECF 46 at ¶ 106.

     Later that day, Zink authored a press release about the

issuance of the criminal citation. Id. at ¶ 107.



                                  8
     On June 6, 2016, Miller came to Bennington Criminal Court.

Id. at ¶ 108. She was not arraigned and did not appear before a

judge but was given a new date to appear. Id. Before the date of

her next appearance, the criminal charges against Miller were

dismissed for lack of probable cause.   Id. at ¶ 110. Miller was

never arraigned. After the criminal charges were dismissed by

the Court, Trooper Zink had no further involvement with the

investigation of Miller and the incident with S.L. ECF 46 at ¶

109, 112.

     While the criminal charges were dropped, RLSIU still

continued to investigate Miller as a possible child abuser. Id.

at ¶ 131. When an RLSIU investigation concludes, the division

determines if the allegations are substantiated or

unsubstantiated. ECF 46, Ex. Z at 1. Defendant Murphy was tasked

with deciding whether to recommend Miller for substantiation of

two allegations: (1) Neglect and (2) Risk of Physical Harm. ECF

46 at ¶ 132. As part of his investigation, Murphy sought the

opinion of Dr. Joseph Hagan, who performs consulting work for

DCF. Id. at ¶ 133. Murphy emailed Dr. Hagan a summary of the

incident. Id. at ¶ 134. In response, Dr. Hagan opined that Dooda

Daycare’s response had been “far below the standard of care that

one would expect of an untrained dayperson in any Vermont

community where access to EMS services is readily available

through the state’s 911 system.” Id. at ¶ 136.

                                9
     Based “on all the facts Murphy learned during his

investigation,” Murphy recommended that Miller be substantiated

for Risk of Harm but not for Neglect. Id. at ¶ 145-46. Defendant

Edmunds-Brickell approved the substantiation determination.

     On July 26, 2016, Miller was provided a written Notice of

Substantiation Recommendation and Intent to Place Name on Child

Abuse and Neglect Registry. Id. at ¶ 148. The Notice of

Substantiation informed Miller that if she failed to request

review by August 17, 2016, her name would be placed on the Child

Protection Registry. Id. at ¶ 150.

     Miller timely filed a request for a review of this

recommendation. Id. at ¶ 151. On February 7, 2017, the Registry

Review Unit issued its decision overturning the substantiation

decision. Id. at ¶ 154. Miller’s name was never placed on the

Child Protection Registry. ECF 46 at ¶ 152. However, between

July 26, 2016, when RLSIU issued its substantiation decision,

and February 7, 2017, when the Registry Review Unit overturned

that decision, Miller was prohibited from working in a daycare.

ECF 51-1 at ¶ 152.

Suspension of Daycare License and NBCC Application

     The same day that criminal charges were brought against

Miller, the Deputy Commissioner of the CDD also made the

decision to suspend Miller’s daycare license. ECF 46 at ¶ 113,

ECF 51-1 at ¶ 113. On June 24, 2016, a week after the criminal

                               10
charges were dismissed, the CDD reinstated Miller’s daycare

license. ECF 46 at ¶ 115.

     Also on June 24, 2016, the CDD provided Miller with a

Licensing Report which had been generated after the incident

with S.L. Id. at ¶ 116. The Licensing Report found Dooda’s

Daycare to be in violation of three regulations: (1) failing to

have written procedures for sick or injured children and medical

emergencies; (2) failing to provide the child’s parent and the

CDD with a written report within two working days of an accident

or injury that required the services of a medical professional

which occurred while a child was in attendance; and (3) failing

to adequately train staff. Id.

     Around this time, Miller began working with Krista Bump, a

former employee of Dooda’s Daycare, to reopen the daycare

center. Bump submitted an application to open the North

Bennington Children’s Center (NBCC) at the same address as

Dooda’s Daycare. Id. at ¶ 119-122. Miller reached out to

families who had been clients at Dooda’s Daycare. Ten out of 30

families expressed an interest in returning to NBCC. ECF 51-1 at

¶ 158.

     CDD informed Miller that there could not be two daycare

licenses for the same location, so Miller voluntarily agreed to

give up the license to Dooda’s Daycare in order to proceed with

the application for NBCC. ECF 46 at ¶ 123-24. Miller was also

                                 11
told that the application for NBCC had to be in her name. ECF

51-1 at ¶ 125. On July 27, 2016, Miller’s application for NBCC

was denied: Miller had not passed the record check requirement

because of RLSIU’s substantiation of the Risk of Harm charge.

ECF 46 at ¶ 126-27. Miller was informed that should she “wish to

pursue the possibility of becoming an Early Childhood Program

even with this substantiation,” she could request a variance.

Id. at ¶ 128. Miller did not request a variance, but, as

mentioned above, appealed the substantiation decision itself.

ECF 46 at ¶ 130, ECF 51-1 at ¶ 125.

     After her substantiation decision was overturned, there was

nothing preventing Miller from getting a new daycare license.

ECF 46 at ¶ 155.

                       Standard of Review

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). At the summary judgment stage, courts must examine the

evidence in the light most favorable to the nonmoving party.

Sheppard v. Beerman, 317 F.3d 351, 354 (2d Cir. 2003). In

deciding a motion for summary judgment, the trial court's

function “is not to weigh the evidence or resolve issues of

fact, but to decide instead whether, after resolving all

ambiguities and drawing all inferences in favor of the nonmoving

                               12
party, a rational juror could find in favor of that party.”

Pinto v. Allstate Ins. Co., 221 F.3d 394, 398 (2d Cir. 2000).

                           Discussion

     Plaintiff’s Second Amended Complaint contains six counts.

Count I makes a 42 U.S.C. § 1983 claim alleging that Miller’s

rights were violated through false arrest, malicious

prosecution, and the deprivation of her daycare license. Count

II makes a separate false arrest claim solely against Defendant

Zink. Count III alleges a separate claim of malicious

prosecution and Count IV alleges intentional infliction of

emotion distress. Lastly, Count V brings a claim for

compensatory damages and Count VI alleges punitive damages.

I. Claims Against Defendant Zink

     Miller brings several claims against Trooper Zink: false

arrest and malicious prosecution under both state and federal

law, as well as a state law claim of intentional infliction of

emotional distress.

     A. False Arrest and Malicious Prosecution Claims

     Trooper Zink argues that the false arrest and malicious

prosecution claims against him should be dismissed because he

did not violate Miller’s constitutional rights. Regarding the

false arrest claim, Zink argues that Miller was never “seized,”

a necessary element of false arrest. As for the malicious

prosecution claim, Trooper Zink argues that the claim must be

                               13
dismissed because it was State’s Attorney Marthage, not Zink,

who made the ultimate decision to charge Miller.

     Even assuming that Miller’s claims survive these initial

hurdles, summary judgment is still warranted on the false arrest

and malicious prosecution claims against Trooper Zink because

Trooper Zink is entitled to qualified immunity.

     When accused of making a false arrest, an officer is

entitled to qualified immunity under federal law if there was

“arguable probable cause” at the time of arrest. Jenkins v. City

of N.Y., 478 F.3d 76, 87 (2d Cir. 2007). Likewise, an officer is

entitled to qualified immunity from suit on a claim of malicious

prosecution if there was “arguable probable cause” to charge the

plaintiff. See Jean v. Montina, 412 F. App’x. 352, 354 (2d Cir.

2011). The standards are similar under Vermont state law. See

Cook v. Nelson, 167 Vt. 505, 511 (1998)(finding that under

Vermont law, a law enforcement officer is entitled to qualified

immunity for a state tort law claim of malicious prosecution if

the officer’s “determination that there was probable cause . .

.although erroneous, was objectively reasonable”); Treon v.

Whipple, 212 F. Supp. 2d 285, 292 (D. Vt. 2002) (holding that

since defendant acted with arguable probable cause under federal

law, he was also entitled to qualified immunity under Vermont

state law).



                               14
     “Arguable probable cause exists ‘if either (a) it was

objectively reasonable for the officer to believe that probable

cause existed, or (b) officers of reasonable competence could

disagree on whether the probable cause test was met.’” Escalera

v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004) (quoting Golino v.

City of New Haven, 950 F.2d 864, 868 (2d Cir. 1991)). Although

courts generally view facts in the light most favorable to the

non-moving party at the summary judgment stage, a court must

still “neutrally determine whether th[e] information [known to

the officer at the time] gave rise to probable cause.” Benn v.

Kissane, 510 F. App’x 34, 37 (2d Cir. 2013)(emphasis added).

     When Trooper Zink had finished his investigation, he had

the following information. First, he had two opinions from

medical providers that something had gone wrong. One opinion

came from S.L.’s doctor’s office. The other came from Dr.

Vinsel, who had treated S.L. at the Southwestern Vermont Medical

Center and told Trooper Zink that the child’s status was so

abnormal that he had “a hard time believing” that the daycare

would not recognize this was an emergency situation. Second,

Trooper Zink’s investigation discovered discrepancies between

Miller’s timeline of events and those offered by other

employees, including inconsistencies over when and how the child

was treated. Third, Zink knew that Dooda’s had received multiple

violations in the past, which had been recorded on video. Video

                               15
of the incident with S.L. was unavailable and Miller had not

reported the violation to DCF. Fourth, during Trooper Zink’s

interviews with daycare staff, he had reason to believe that

employees of Dooda’s Daycare had rehearsed their statements and

been told what to say by Miller.

     These facts amount to arguable probable cause: a law

enforcement officer of reasonable competence could find that

there was probable cause. Because arguable probable cause

existed, Trooper Zink is entitled to qualified immunity on both

the federal and state law claims of false arrest and malicious

prosecution.

     Summary judgment is thus granted on Count II. Summary

judgment is also granted on Counts I and III as they relate to

Trooper Zink.

     B. Intentional Infliction of Emotional Distress Claim

     To make out a claim of intentional infliction of emotional

distress under Vermont state law, a “plaintiff must show that

[Defendant] ‘engaged in outrageous conduct, done intentionally

or with reckless disregard of the probability of causing

emotional distress, resulting in the suffering of extreme

emotional distress, actually or proximately caused by the

outrageous conduct.’” Cate v. City of Burlington, 194 Vt. 265,

277 (2013) (quoting Fromson v. State, 176 Vt. 395, 399 (2004)).

A claim of intentional infliction of emotional distress must

                               16
establish conduct that goes “beyond all possible bounds of

decent and tolerable conduct in a civilized community.” Fromson,

176 Vt. at 399.

     As discussed above, Zink had arguable probable cause to

investigate and cite Miller. Zink’s conduct thus cannot be found

to be “extreme and outrageous” as a matter of law: Arguable

probable cause means that officers of reasonable competence

could disagree about whether probable cause existed.

Accordingly, Zink’s actions in investigating and citing Miller

cannot be beyond the bounds of decent and tolerable conduct.

     Summary judgment is granted on Count IV as it relates to

Trooper Zink.

II. Claims Against Murphy and Edmunds-Brickell

     A. Malicious Prosecution Claim

     Defendants Murphy and Edmunds-Brickell argue that summary

judgment should be granted on the malicious prosecution claims

against them because they are entitled to qualified immunity.

     “[I]t is well settled that child protective services

workers are entitled to qualified immunity for their conduct

during the course of abuse investigations.” Wilkinson ex rel.

Wilkinson v. Russell, 182 F.3d 89 (2d Cir. 1999). While “there

is no constitutional right to be free from an erroneous child

abuse substantiation,” Wright v. Yacovone, No. 5:12-cv-27, 2014

WL 1165834 at *9 (D. Vt. Mar. 21, 2014), the Second Circuit has

                               17
recognized a constitutional right to be free from an abuse

finding made with no reasonable basis. See Wilkinson, 182 F.3d

at 104 (“An investigation passes constitutional muster provided

simply that case workers have a ‘reasonable basis’ for findings

of abuse.”). Since at least 2002, case workers have been on

notice that “flawed” abuse investigations “will generate risk of

legal sanction.” Id. at 107.

     Murphy and Edmunds-Brickell argue that they had a

reasonable basis for substantiation based in large part on the

opinion of Dr. Hagan, which stated that Miller’s actions had

been “far below the standard of care that one would expect of an

untrained dayperson in any Vermont community where access to EMS

services is readily available through the state’s 911 system.”

ECF 46 at ¶ 136. Miller argues that this opinion was based

largely on misinformation. She argues that Murphy incorrectly

communicated what happened to S.L. that morning and greatly

exaggerated the events (repeatedly telling Dr. Hagan that S.L.

was unconscious and could not be woken up) such that Hagan’s

opinion was not based on the reality of the situation.

     In an email from Murphy to Dr. Hagan, Murphy stated that

daycare providers had “considerable difficulty waking [S.L.] and

keeping her conscious despite jostling her, speaking to her,

wiping her with a cool cloth, and tickling her.” ECF 46, Ex. E

at 161. Murphy also wrote that “[t]he mother’s cell phone call

                               18
log indicate [sic] that the daycare first contacted her at 8:35

(approximately 20-minutes after the providers discovered that

they could not keep [S.L.] conscious).” Id. at 162.

     In his deposition, Dr. Hagan averred that when he met with

Defendant Murphy, the incident was communicated in such a way

that Dr. Hagan understood the child to be “unarousable.” ECF 51,

Ex. 5 at 21. Dr. Hagan elaborated that “[u]narousable to me

means literally that someone attempts to awaken or arouse a

patient and is unsuccessful. . . . They cannot wake them up.”

Id. When asked if his opinion of the situation would change if

“the child was arousable, was always able to be woken up, in

fact simply presented as lethargic,” Dr. Hagan replied that that

would be a “very different scenario” and he would “have to

reassess” his opinion. Id.

     Viewing the facts in the light most favorable to Miller,

there is a question of fact as to whether Dr. Hagan had been

given an accurate picture of the incident and whether Murphy

intentionally used inaccurate or misleading language when

communicating with Dr. Hagan. This dispute of fact precludes a

finding of qualified immunity regarding Murphy and Edmunds-

Brickell. Additionally, if Dr. Hagan was given incorrect

information it calls into question the rational basis of the

substantiation decision. Because these fact questions remain,



                               19
summary judgment is inappropriate for Defendants Murphy and

Edmunds-Brickell on claims of malicious prosecution.

     Summary judgment is denied as to Count I as it pertains to

malicious prosecution by Murphy and Edmunds-Brickell. Summary

judgment on Count III is denied as it relates to Murphy and

Edmunds-Brickell.

     B. Substantive Due Process Claim

     “To allege a violation of substantive due process, [a]

plaintiff must claim: (1) a valid property interest or

fundamental right; and (2) that the defendant infringed on that

right by conduct that shocks the conscience or suggests a gross

abuse of governmental authority.” King v. N.Y.C. Emps. Ret.

Sys., 212 F.Supp.3d 371, 401 (E.D.N.Y. 2014). Viewing the facts

in the light most favorable to Miller, the Court finds that she

has adequately pleaded both prongs of a substantial due process

claim.

     As explained in this Court’s order on the earlier Motion to

Dismiss, courts have held that “an abuse finding [which] results

in the deprivation of a license and occupation” may “implicate

due process liberty rights.” ECF 26 at 15; Dupuy v. Samuels, 397

F.3d 493, 503 (7th Cir. 2005) (finding that due process is

“squarely implicated” when “child care workers effectively are

barred from future employment in the child care field once an

indicated finding of child abuse or neglect against them is

                               20
disclosed.”). The Second Circuit has not spoken directly on this

issue. In Valmonte v. Bane, the Second Circuit found that

Valmonte adequately pleaded a “stigma plus” procedural due

process claim because her inclusion on the state’s child abuse

registry counted as defamation and “that defamation occur[ed] in

conjunction with a statutory impediment to employment.” 18 F.3d

992, 1001 (2d Cir. 1994). In this case, Miller’s name was never

placed on such a registry. She is also not making a stigma plus

claim, but rather arguing that the denial of her license for

approximately nine months constitutes a substantive due process

violation.

     Here, the substantiation decision made by Murphy and

Edmunds-Brickell rendered Miller a prohibited person unable to

obtain a childcare license to work in her chosen field from July

2016 through February 2017. This severe interference effectively

destroyed her business and resulted in her being unable to re-

open a daycare business on that property.

     Additionally, Miller alleges that Dr. Hagan was

intentionally given misinformation about the incident with S.L.

and that the report based on this misinformation greatly

contributed to the revocation of her daycare license. If true,

this conduct may rise to a level of indecency that shocks the

conscience, and certainly suggests “a gross abuse of



                               21
governmental authority.” King, 212 F. Supp. 3d at 401 (E.D.N.Y.

2014).

     For these reasons, summary judgment is denied regarding the

substantive due process claims against Defendants Murphy and

Edmunds-Brickell in Count I.

     C. Intentional Infliction of Emotional Distress Claim

     As mentioned, in order to make out a claim of intentional

infliction of emotional distress under Vermont state law, a

“plaintiff must show that [Defendant] ‘engaged in outrageous

conduct, done intentionally or with reckless disregard of the

probability of causing emotional distress, resulting in the

suffering of extreme emotional distress, actually or proximately

caused by the outrageous conduct.’” Cate, 194 Vt. at 277 (2013)

(quoting Fromson, 176 Vt. at 399 (2004)).

     As discussed in greater depth above, there is a question of

fact regarding whether Dr. Hagan was intentionally given

misinformation about the incident. Such conduct could rise to

the level of outrageous and extreme behavior. This question of

fact precludes summary judgment on this claim for Defendants

Murphy and Edmunds-Brickell.

     Summary judgment on Count IV is denied with regards to

Defendants Murphy and Edmunds-Brickell.




                               22
                           Conclusion

     For the reasons set forth above, Defendants’ Motion for

Summary Judgment is granted in part and denied in part. Summary

judgment is granted as to Count II. Summary judgment is granted

on Counts I, III, and IV as they relate to Defendant Zink.

Summary judgment is denied on Counts I, III, and IV as they

relate to Defendants Murphy and Edmunds-Brickell.

     DATED at Burlington, in the District of Vermont, this 20th

day of August, 2019.

                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                               23
